DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the preliminary amendment filed July 22, 2021, Applicant amended claims 3-10, 13-16, 19, and 20.  Claims 1-20 are pending in the current application. 

Information Disclosure Statement
The information disclosure statements (IDS) received on July 22, 2021 and August 30, 2022 have been considered by examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are not directed to patent eligible subject matter. 
Claims 1-20 do fall within at least one of the four categories of patent eligible subject matter because the claims recite a machine and process.
 Although claims 1-20 fall under at least one of the four statutory categories, it should be determined whether the claim wholly embraces a judicially recognized exception, which includes laws of nature, physical phenomena, and abstract ideas, or is it a particular practical application of a judicial exception (See MPEP 2106 I and II).
Claims 1-20 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Part I: Step 2A, Prong One:   Identify the Abstract Idea
Under step 2A, Prong One of the Alice framework, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). The determination consists of a) identifying the specific limitations in the claim that recite an abstract idea; and b) determining whether the identified limitations fall within at least one of the three subject matter groupings of abstract ideas (i.e., mathematical concepts, mental processes, and certain methods of organizing human activity). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. No. 4, 50-57 (Jan. 7, 2019)).
The identified limitations of independent claim 1 (representative of independent claims 11 and 17) recite:
	activating a network application in the client device in response to the trigger signal, the network application communicating the client device with a remote server; 
	displaying a personalized consumer item upon validation of the authentication credential; and 
	The identified limitations recite displaying a personalized consumer item (e.g., coupon) based on user identification verification and activation of a network application in response to a trigger signal (e.g., capturing QR code), which is a method of commercial interactions including advertising, marketing, or sales activities or behaviors, and business relations.  The claim limitations fall within the Certain Methods of Organizing Human Activities groupings of abstract ideas. The performance of the claim limitations using generic computing components (i.e., client device and remote server) does not preclude the claim limitations from being in the certain methods of organizing human activity grouping.   Thus, the claims are directed to a judicial exception. 
Part I: Step 2A, prong two: additional elements that integrate the judicial exception into a practical application
Under step 2A, Prong Two of the Alice framework, the claims are analyzed to determine whether the claims recite additional elements that integrate the judicial exception into a practical application. In particular, the claims are evaluated to determine if there are additional elements or a combination of elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the judicial exception (PEG 2019, Pg. 54).  
As a whole, the additional elements recite:
	receiving, in a client device, a trigger signal from a trigger device in a retail store; 
	providing an authentication credential to access the remote server upon receipt of a prompt from the network application in the client device; 
	providing, to the remote server, a request for at least one of: (i) printing at least a portion of the personalized consumer item in a local printer, or (ii) loading the at least one portion of the personalized consumer item to a consumer account in the remote server 
This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally apply the concept of receiving a trigger signal (e.g., capturing QR code), providing user identification, and receiving or saving personalized consumer items (e.g., coupon). The server, trigger device, and client device in the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Dependent claims 2-10, 12-16, and 18-20, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are not directed to an abstract idea.
Since these claims are directed to an abstract idea, the Office must determine whether the remaining limitations “do significantly more” than describe the abstract idea.

Part II.  Determine whether any Element, or Combination, Amounts to“Significantly More” than the Abstract Idea itself
Under Part II, the steps of the claims, when considered individually and as an ordered combination, do not improve another technology or technical field, do not improve the functioning of the computer itself, and are not enough to qualify as "significantly more". For example, the steps require no more than a conventional computer to perform generic computer functions. Specifically, receiving, storing, and updating data and performing mathematical functions are well-understood, routine, and conventional activities previously known in the industry (See claims 1, 11, and 17: server, trigger device, and client device to execute receiving a trigger signal (e.g., capturing QR code), providing user identification, and receiving or saving personalized consumer items (e.g., coupon)). MPEP 2106.05(d)(II) states that “The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: Receiving or transmitting data over a network, e.g., using the Internet to gather data, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)). Therefore, based on the two-part Mayo analysis, there are no meaningful limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself. Claims 1-20, when considered individually and as an ordered combination, are rejected as ineligible subject matter under 35 U.S.C. 101.
Dependent claims 2-10, 12-16, and 18-20 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional claims do no recite significantly more than an abstract idea.

	
	
	
	
	
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al. (US 2017/0116636 A1) in view of Christensen (US 2012/0203572 A1).

	Regarding claim 1, Horowitz discloses a computer-implemented method, comprising: 
	activating a network application in the client device in response to the trigger signal, the network application communicating the client device with a remote server (Paragraph [0066]: At block 220, the client device decodes the QR code and identifies a URL in the decoded data. At block 230, the client device sends a request to a server, as indicated by the URL. For example, the URL may instruct the client device to send a GET HTTP request for a video, web page, web application, or other resource to a server at a specified IP address or domain, along with certain query-value pairs or target identifiers…. block 220 is performed by the scanning application, which then invokes another application such as a web browser to perform block 230); 
	providing an authentication credential to access the remote server upon receipt of a prompt from the network application in the client device (Paragraphs [0067]: At block 240, the client device conducts an activity with the user based on instructions or other data received from the server in response to the request of block 230. For instance, the interactive web page may comprise one or more forms that the user is invited to fill out and submit to the server and [0112]: the user identifier is obtained via a log-in process at the client device in which the user provides credentials such as a user name and/or account number. The log-in may occur at any time, including both before the detection of an identifier or in response to the detection of an identifier. A log-in interface may be generated by an application executing at the device, and the application may then validate the log-in based on verification information provided by the coupon distribution server); 
	displaying a personalized consumer item upon validation of the authentication credential (Paragraphs [0074]: the coupon server provides one or more coupons and [0114]: Once a coupon offer has been selected and, optionally, the user has been identified, a coupon may be distributed to the user by any suitable mechanisms. For example, the coupon distribution server may deliver an image of a coupon for the selected offer to the client device); and 	
	providing, to the remote server, a request for at least one of: (i) printing at least a portion of the personalized consumer item in a local printer, or (ii) loading the at least one portion of the personalized consumer item to a consumer account in the remote server (Paragraph [0074]: The coupon server may provide a digital coupon by saving it to an account associated with the user, or the coupon server may provide a message to the user indicating how the user may obtain a printed copy of the coupon).
	Horowitz discloses the limitations above. Horowitz does not explicitly disclose:
	receiving, in a client device, a trigger signal from a trigger device in a retail store (Paragraph [0035]: Once at the kiosk or within proximity of the kiosk (as determined by the consumers RFID enabled cell phone, credit cards or the like) the consumer may log in cell phone number or be recognized Near Field Communication (NFC) RFID technology ).
	Christensen teaches:
	receiving, in a client device, a trigger signal from a trigger device in a retail store (Paragraph [0035]: Once at the kiosk or within proximity of the kiosk (as determined by the consumers RFID enabled cell phone, credit cards or the like) the consumer may log in cell phone number or be recognized Near Field Communication (NFC) RFID technology ).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Horowitz to disclose receiving, in a client device, a trigger signal from a trigger device in a retail store as taught by Christensen. Horowitz discloses, responsive to the data encoded in the QR code, the client device sends to a coupon server: identification data associated with a user of the client device, and a request for the coupon server to distribute a digital coupon for an offer associated with an identifier encoded within the QR code to an account associated with the user (Horowitz Abstract). Using the point-of-entry kiosk loyalty system & prepaid card deposit and loyalty kiosk device of Christensen would provide relevant discount or coupon offers or shopping suggestions, which may be based on the consumer's prior preferences, demographic data, prior purchases, or preference data harvested from various social networking sites, search engines, or other websites used by the consumer (Christensen Abstract).
	Regarding claim 2, Horowitz does not explicitly disclose:
 	wherein receiving a trigger signal comprises receiving one of a quick response code, a BlueTooth enabled beacon or a radio frequency code, in one of a video camera or a short-range communication sensor in the client device.
	Christensen teaches:
	wherein receiving a trigger signal comprises receiving one of a quick response code, a BlueTooth enabled beacon or a radio frequency code, in one of a video camera or a short-range communication sensor in the client device (Paragraph [0035]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Horowitz to disclose receiving a trigger signal comprises receiving one of a quick response code, a BlueTooth enabled beacon or a radio frequency code, in one of a video camera or a short-range communication sensor in the client device as taught by Christensen. Horowitz discloses, responsive to the data encoded in the QR code, the client device sends to a coupon server: identification data associated with a user of the client device, and a request for the coupon server to distribute a digital coupon for an offer associated with an identifier encoded within the QR code to an account associated with the user (Horowitz Abstract). Using the point-of-entry kiosk loyalty system & prepaid card deposit and loyalty kiosk device of Christensen would provide relevant discount or coupon offers or shopping suggestions, which may be based on the consumer's prior preferences, demographic data, prior purchases, or preference data harvested from various social networking sites, search engines, or other websites used by the consumer (Christensen Abstract).
	Regarding claim 3, Horowitz  discloses further comprising initiating a network application in the client device upon receipt of the trigger signal from the trigger device, and displaying a portal for the remote server in the client device, to provide the authentication credential (Paragraphs [0066], [0067], [0112]).
	Regarding claim 4, Horowitz discloses further comprising:
	receiving from the retail server a printer script to select the local printer (Paragraph [0168]: Client 120 communicates with coupon distribution server 110 over a network such as the Internet to receive coupon data, such as a listing of information about coupons available to user 135, including offer terms and values, as well as data describing a specific coupon offer in sufficient detail to allow client 120 to print a coupon for the coupon offer at an optionally connected printer).
	Horowitz does not explicitly disclose:
	wherein the trigger device is part of a retail server communicatively coupled with the remote server.
	Christensen teaches:
	wherein the trigger device is part of a retail server communicatively coupled with the remote server (Paragraph [0102]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Horowitz to disclose the trigger device is part of a retail server communicatively coupled with the remote server as taught by Christensen. Horowitz discloses, responsive to the data encoded in the QR code, the client device sends to a coupon server: identification data associated with a user of the client device, and a request for the coupon server to distribute a digital coupon for an offer associated with an identifier encoded within the QR code to an account associated with the user (Horowitz Abstract). Using the point-of-entry kiosk loyalty system & prepaid card deposit and loyalty kiosk device of Christensen would provide relevant discount or coupon offers or shopping suggestions, which may be based on the consumer's prior preferences, demographic data, prior purchases, or preference data harvested from various social networking sites, search engines, or other websites used by the consumer (Christensen Abstract).
	Regarding claim 5, Horowitz does not explicitly disclose:
	 wherein the trigger device is part of an in-store kiosk or a computer located at a point of sale of a retail store, and receiving the trigger signal comprises receiving at least one of a quick response code image in a camera, or a radio frequency beacon in an antenna.
	Christensen teaches:
	wherein the trigger device is part of an in-store kiosk or a computer located at a point of sale of a retail store, and receiving the trigger signal comprises receiving at least one of a quick response code image in a camera, or a radio frequency beacon in an antenna (Paragraphs [0034] and [0035]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Horowitz to disclose the trigger device is part of an in-store kiosk or a computer located at a point of sale of a retail store, and receiving the trigger signal comprises receiving at least one of a quick response code image in a camera, or a radio frequency beacon in an antenna as taught by Christensen. Horowitz discloses, responsive to the data encoded in the QR code, the client device sends to a coupon server: identification data associated with a user of the client device, and a request for the coupon server to distribute a digital coupon for an offer associated with an identifier encoded within the QR code to an account associated with the user (Horowitz Abstract). Using the point-of-entry kiosk loyalty system & prepaid card deposit and loyalty kiosk device of Christensen would provide relevant discount or coupon offers or shopping suggestions, which may be based on the consumer's prior preferences, demographic data, prior purchases, or preference data harvested from various social networking sites, search engines, or other websites used by the consumer (Christensen Abstract).
	Regarding claim 6, Horowitz discloses further comprising downloading a software development kit from the remote server to interact with the trigger device (Paragraph [0104]).
	Regarding claim 7, Horowitz discloses 
	wherein the personalized consumer item is a value added certificate, a coupon, or a discount offer, further comprising selecting the local printer for printing the value added certificate, the coupon, or the discount offer, from multiple local printers available in the retail store (Paragraph [0168]).
	Regarding claim 8, Horowitz discloses further comprising selecting the portion of the personalized consumer item for printing or loading to the consumer account from one or more coupons, offers, and value added certificates in the personalized consumer item (Paragraph [0134]: The coupon may be for a specific coupon offer associated with the access point, or for an offer selected by the access point or coupon distribution server).
	Regarding claim 9, Horowitz discloses further comprising loading the at least one portion of the personalized consumer item to a display in the client device, for redemption at a point of sale in the retail store (Paragraph [0134]: When an access point detects that a unique identifier is in its vicinity, the access point instructs a coupon distribution server to distribute a coupon to a user associated with the unique identifier).
	Regarding claim 10, Horowitz discloses wherein providing a request for at least one of printing the one portion of the personalized consumer item or loading the at least one portion of the personalized consumer item comprises calling the remote server from a representational state transfer service in the network application (Paragraph [0074]).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13, 15, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horowitz et al. (US 2017/0116636 A1).

	Regarding claims 11 and 17, Horowitz  discloses a computer-implemented method comprising: 	
	prompting a consumer to input an authentication credential in a network application to access an account in a server, the network application operating in a client device (Paragraphs [0067]: At block 240, the client device conducts an activity with the user based on instructions or other data received from the server in response to the request of block 230. For instance, the interactive web page may comprise one or more forms that the user is invited to fill out and submit to the server and [0112]: the user identifier is obtained via a log-in process at the client device in which the user provides credentials such as a user name and/or account number. The log-in may occur at any time, including both before the detection of an identifier or in response to the detection of an identifier. A log-in interface may be generated by an application executing at the device, and the application may then validate the log-in based on verification information provided by the coupon distribution server); 
	validating the authentication credential in a database (Paragraph [0112]: A log-in interface may be generated by an application executing at the device, and the application may then validate the log-in based on verification information provided by the coupon distribution server); 
	providing, for display by the network application in the client device, a personalized consumer item, the personalized consumer item associated with the account in the server (Paragraph [0116]: For example, in response to scanning a QR code, the application may present a video advertising a product); 
	receiving, from the network application in the client device, a print request from the consumer for a selected portion of the personalized consumer item (Paragraph [0168]: Client 120 communicates with coupon distribution server 110 over a network such as the Internet to receive coupon data, such as a listing of information about coupons available to user 135, including offer terms and values, as well as data describing a specific coupon offer in sufficient detail to allow client 120 to print a coupon for the coupon offer at an optionally connected printer ); and 
	transmitting a print command to a printer for printing the selected portion of the personalized consumer item (Paragraph [0168]: Client 120 communicates with coupon distribution server 110 over a network such as the Internet to receive coupon data, such as a listing of information about coupons available to user 135, including offer terms and values, as well as data describing a specific coupon offer in sufficient detail to allow client 120 to print a coupon for the coupon offer at an optionally connected printer).
	Regarding claims 12 and 20, Horowitz  discloses further comprising selecting the personalized consumer item based on a purchase history of the consumer (Paragraph [0047]: the coupon management application selects the offer to request based on at least one of: current location data for the user, data returned from the first server, historical data indicating other coupons associated with the account, historical data indicating items purchased in transactions involving the user, or historical data indicating items added to a shopping list at the client device).
	Regarding claim 13, Horowitz discloses further comprising selecting the personalized consumer item based on an advertising campaign for a brand manufacturer (Paragraph [0156]: A coupon provider 195 may contract with coupon distributor 115 to distribute coupons as part of a coupon campaign).
	Regarding claims 15 and 19, Horowitz  discloses further comprising loading the personalized consumer item to the account in the database (Paragraph [0074]).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al. (US 2017/0116636 A1) in view of Najari et al. (US 2017/0262243 A1).

	Regarding claims 14 and 18, Horowitz does not explicitly discloses further comprising:
	 identifying a location of the consumer in a retail store based on a signal from the network application, and selecting the printer based on the location of the consumer in the retail store.
	Najari teaches:
	identifying a location of the consumer in a retail store based on a signal from the network application, and selecting the printer based on the location of the consumer in the retail store (Paragraph [0032]: the location aware information that the cloud service 202 sends to the mobile device 104 could include a coupon valid at a store that has the printer inside, or an advertisement, message or announcement about a store, product or service available nearby to where the printer 104 is located. In the specific example where the printer 104 is located in or near a restaurant, the location aware information could be a menu of the restaurant or food specials of the day, etc. The location aware information could include an offer to print a coupon).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Horowitz to disclose identifying a location of the consumer in a retail store based on a signal from the network application, and selecting the printer based on the location of the consumer in the retail store as taught by Najari. Horowitz discloses, responsive to the data encoded in the QR code, the client device sends to a coupon server: identification data associated with a user of the client device, and a request for the coupon server to distribute a digital coupon for an offer associated with an identifier encoded within the QR code to an account associated with the user (Horowitz Abstract). Using the printer location aware detection and printing of Najari would enhance retail and electronic product installation experiences for shoppers (Najari Paragraph [0001]).

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Horowitz et al. (US 2017/0116636 A1) in view of Arroyo-Figueroa (US 2015/0120431 A1).
	
	Regarding claim 16, Horowitz does not explicitly disclose further comprising:
	verifying a status of the printer prior to transmitting the print command, and debugging an error status when the printer is not ready.
	Arroyo-Figueroa teaches:
	verifying a status of the printer prior to transmitting the print command, and debugging an error status when the printer is not ready (Paragraph [0023]: The Coupon-Printing Kiosk (CPK) sends a message to the Coupon Dispatching Subsystem (CDS), containing the mobile phone number and access code entered by the User. The CDS verifies the mobile phone number and access code. If the numbers are invalid, an error code will be returned by the CDS to the CPS, which will in turn display an error message to the user. Coupons will be printed only if a valid mobile phone number/access code combination is entered. If a valid combination was entered, the CDS will obtain the coupon data from the database, format the coupons and return the data to the CPK. Upon receiving the coupon data, the CPK will display the "Printing your coupons . . . " message, and will print the coupons ).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Horowitz to disclose verifying a status of the printer prior to transmitting the print command, and debugging an error status when the printer is not ready as taught by Arroyo-Figueroa. Horowitz discloses, responsive to the data encoded in the QR code, the client device sends to a coupon server: identification data associated with a user of the client device, and a request for the coupon server to distribute a digital coupon for an offer associated with an identifier encoded within the QR code to an account associated with the user (Horowitz Abstract). Using the system and method for in-store printing of coupons selected from a remote computing device of Arroyo-Figueroa would minimize operational costs caused by the delays due to the handling of the customer's mobile phone and scanning the appropriate bar codes (Arroyo-Figueroa Paragraph [0002]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE MPAMUGO whose telephone number is (571)272-8853. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE MPAMUGO/Primary Examiner, Art Unit 3681